Citation Nr: 1636877	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-30 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

Veteran and brother


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claims on appeal are decided. The Veteran contends that his bilateral hearing loss disability and tinnitus are due to duties as an ammunitions storage and operations specialist.  

At the time of the April 1971 service entrance examination, audiometric testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
5
N/A
5
LEFT
35
10
5
N/A
30

At the time of the Veteran's June 1973 discharge examination, audiometric testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
12
10
22
N/A
41
LEFT
24
14
24
N/A
40

In a March 2011 VA examination, the examiner indicated that the Veteran currently had a hearing loss disability, but opined that it was less likely as not caused by or a result of service.  In the rationale, the examiner acknowledged that the Veteran's hearing loss changed during service but found that the decrease in hearing began prior to his entrance.  The examiner also noted the Veteran had 20 years of occupational noise exposure post discharge.  

The Board finds the March 2011 VA examination inadequate for adjudication purposes.  In this regard, the hearing loss noted on the Veteran's entrance examination does not constitute a preexisting disability as per 38 U.S.C.A. § 1111 (2015).  The entrance examination did not contain speech recognition scores.  The available audiometric testing did not indicate a hearing loss disability as defined by 38 C.F.R. § 3.385 (2015).  Therefore, the Board finds that the presumption of soundness applies to both ears.  See McKinney v. McDonald, 28 Vet. App. 15 (2016). 

As such, the Board finds another VA examination is needed to determine whether the Veteran's current bilateral hearing loss was incurred in or is related to his active service.  As tinnitus may be secondary to the Veteran's hearing loss, these two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

During the Board hearing, the Veteran stated that his former employer performed hearing evaluations prior to his entrance into service and following his separation from service.  He indicated that a new owner maintains the identified records that reflect post-service hearing loss.  The AOJ must attempt to obtain these records on remand. 

Additionally during the hearing, the Veteran stated that in 2011 or 2012, that a VA physician addressed his hearing loss.  It is unclear whether the Veteran was referring to the March 2011 VA examiner or a VA treatment provider.  In light of this, the AOJ should attempt to obtain any outstanding relevant VA treatment records that are not currently associated with the claims file.  38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release, obtain private treatment records and audiometric readings from the company that maintains the records from the Veteran's former employer, as identified during his July 2016 hearing.  

2.  Associate any available VA treatment records that are currently associated with the claims file, to specifically include records dated from 2011.

3  After obtaining the identified records, schedule the Veteran for a VA examination, to determine the etiology of the Veteran's bilateral hearing loss.  The examiner must review the claims file and must note that review in the report.  Any further indicated tests and studies should be conducted.  A complete rationale should be given for all opinions and conclusions expressed.  The examiner should provide an opinion, as to the following:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed hearing loss had its onset in service or within one year of separation from service, or is otherwise related to any incident of service, to include exposure to noise during service?

(b)  Is the Veteran's tinnitus at least as likely as not caused by the Veteran's service to include noise exposure?

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




